Exhibit 10.107
 
XFONE



June 15, 2007


Ms. Barbara Andrews
President & CEO
NTS Holdings, Inc.
5307 W. Loop 289
Lubbock, TX 79414




Letter of Joint Venture


Dear Barbara:


Xfone, Inc. (“Xfone”) is pleased to submit this letter regarding a joint venture
between NTS Holdings, Inc. and its affiliates and assigns (“Holdings”) and
Xfone, Inc. and its affiliates and assigns (“Xfone”) (together the “Joint
Venture”), with regards to Xfone acquiring 100% ownership of NTS Communications,
Inc. and / or its affiliates and assigns (“NTS”) (the “Transaction”).  In
addition, this letter summarizes the key employment terms between Xfone on the
one hand and Barbara Andrews, Brad Worthington and Jerry Hoover (together
“Senior Management”) on the other.  This Joint Venture shall terminate upon
consummation of the Transaction.  NTS Communications and Xfone USA shall be
merged or combined into a single entity (“US Operations”).


1.  
Terms.

 
(a)  
Holdings Participation in Free Cash Flow of US Operations.  As consideration for
its participation in the Joint Venture, Holdings will receive 5% of the excess
aggregate free cash flow (defined as cash flow from US Operations less capital
expenditures of the US Operations less purchase price for any subsequent
acquisitions in the U.S. combined with the US Operations) generated by the US
Operations in perpetuity beginning at such time as Xfone has received a return
on its invested capital equivalent to the purchase price for NTS plus a
preferred annual return of 8% a year.  Amounts due to NTS Holdings shall be paid
annually within 30 calendar days of the completion of prior year audited
financial statements.

 
(b)  
Employment.  Simultaneously with the execution of the Stock Purchase Agreement
between Xfone and NTS, Xfone will enter into five year employment agreements
(executed in conjunction with the Stock Purchase Agreement and effective on the
date of the consummation of the Transaction) with each member of the Senior
Management on such terms and conditions as would be negotiated and agreed by
both parties, including mutually agreeable provisions regarding term, base and
incentive compensation, confidentiality, assignment to the US Operations of
intellectual property rights in past and future work product and restrictions on
competition.  Xfone would also offer at will employment to many of NTS’
employees and would expect Senior Management to use its best efforts to assist
Xfone to employ these employees.  Some of the specific terms that have already
been agreed to with regards to such Employment include:

 
i.  
The compensation for Senior Management under the employment agreement will be
consistent with current remuneration.  Brad Worthington and Jerry Hoover however
will receive a one-time 3% increase in their base salaries starting at the close
of the Transaction;

 
ii.  
At the close of the Transaction, each of the members of Senior Management will
receive a one-time cash bonus equivalent to one year’s base salary with the
exception of Barbara Andrews who will receive a $500,000 cash bonus;

 
iii.  
Senior Management shall receive the following stock option plan (stock options
shall be defined as the right to purchase Xfone, Inc. common stock):

 
1.  
Barbara Andrews shall receive (i) 250,000 5-year options with a strike price of
10% above the average closing price for the prior ten trading days immediately
prior to signing of the definitive Stock Purchase Agreement and (ii) upon
serving 2 years under her employment contract, shall receive an additional
267,000 5-year options with a strike price of $5.00 per share.

 
2.  
Brad Worthington shall receive (i) 400,000 5-year options with a strike price of
10% above the average closing price for the prior ten trading days immediately
prior to signing of the definitive Stock Purchase Agreement and (ii) upon
serving 2 years under his employment contract, shall receive an additional
267,000 5-year options with a strike price of $5.00 per share.

 
3.  
Jerry Hoover shall receive (i) 400,000 5-year options with a strike price of 10%
above the average closing price for the prior ten trading days immediately prior
to signing of the definitive Stock Purchase Agreement and (ii) upon serving 2
years under his employment contract, shall receive an additional 267,000 5-year
options with a strike price of $5.00 per share.

 
(c)  
Xfone and Holdings will (i) cooperate with each other in good faith in the
preparation, negotiation and execution of the Stock Purchase Agreement, related
agreements and other necessary documentation, in making any required
governmental filings and in obtaining all material consents from third parties;
and (ii) use their best efforts to execute as soon as possible a Purchase
Agreement and related agreements with respect to the Transaction and to obtain
all material third-party consents.

 
2.   Expenses.  Holdings, on one hand and Xfone, on the other hand, shall bear
their respective expenses, costs and fees (including attorneys and accountants)
in connection with the Joint Venture contemplated hereby.


3.   Public Announcements.  Neither Holdings nor Xfone will make any
announcement of the proposed Joint Venture or Transaction contemplated by this
joint venture letter prior to the execution of the Purchase Agreement.  The
foregoing shall not restrict in any respect Holdings or Xfone ability to
communicate information concerning this Joint Venture letter and the
transactions contemplated hereby to their respective affiliates’, officers,
directors, employees and professional advisers, and, to the extent relevant, to
third parties whose consent is required in connection with the transaction
contemplated by this Joint Venture letter.


4.   Exclusive Negotiating Rights.  In order to induce Holdings and Xfone to
commit the resources, forego other potential opportunities, and incur the legal,
accounting and incidental expenses necessary properly to evaluate the Joint
Venture, and to negotiate the terms of, and consummate, the Transaction
contemplated hereby, Holdings and Xfone for a period of 2 years after the date
hereof, their respective affiliates and their respective officers, directors,
employees and agents shall not initiate, solicit, encourage, directly or
indirectly, or accept any offer or proposal, regarding the possible acquisition
of NTS by any party other than the Joint Venture, including, without limitation,
by way of a purchase of shares, purchase of assets or merger, of all or any
substantial part of NTS’s equity securities or assets, and shall not (other than
in the ordinary course of business as heretofore conducted) provide any
confidential information regarding NTS’s assets or business to any person other
than the Joint Venture and its representatives.  Notwithstanding the foregoing,
should the Joint Venture created hereby fail to consummate the transactions
contemplated, Senior Management shall in the exercise of their present duties
with NTS, be free to sell, offer to sell, negotiate and or propose the sale of
NTS to an unaffiliated party.


5.   Other NTS Employees.  NTS key employees will also be eligible to
participate in Xfone’s employee stock option plan and will be credited for
seniority based on total time employed with NTS.


6.   Miscellaneous.  This letter shall be governed by the substantive laws of
the State of New York without regard to conflict of law principles.  This letter
constitutes the entire understanding and agreement between the parties hereto
and their affiliates with respect to its subject matter and supersedes all prior
or contemporaneous agreements, representations, warranties and understandings of
such parties (whether oral or written).  No promise, inducement, representation
or agreement, other than as expressly set forth herein, has been made to or by
the parties hereto.  This letter may be amended only by written agreement,
signed by the parties to be bound by the amendment. Evidence shall be
inadmissible to show agreement by and between such parties to any term or
condition contrary to or in addition to the terms and conditions contained in
this letter.  This letter shall be construed according to its fair meaning and
not strictly for or against either party.
 

--------------------------------------------------------------------------------


 
Please confirm your agreement with the foregoing by signing and returning a copy
of this Letter to the undersigned.






Very truly yours,


Xfone, Inc.




By: _/s/ Guy Nissenson                                                      
Guy Nissenson
President & CEO


ACCEPTED AND AGREED TO AS
OF THE DATE OF THIS LETTER


NTS Holdings, Inc.




By:           /s/ Barbara Andrews                                           
Barbara Andrews
President & CEO,


Senior Management


By:           /s/ Barbara Andrews                                           
Barbara Andrews
Individually as a member of Senior Management


By:           /s/ Brad
Worthington                                                      
Brad Worthington
Individually as a member of Senior Management


By:           /s/ Jerry Hoover                                           
Jerry Hoover
Individually as a member of Senior Management



